STATE OF MICHIGAN

                            COURT OF APPEALS



WILLIAM GARCIA, personal representative of                       UNPUBLISHED
the Estate of BEVERLY KAY GARCIA,                                July 21, 2015

              Plaintiff-Appellant,

v                                                                No. 320781
                                                                 Manistee Circuit Court
WEST SHORE MEDICAL CENTER, RICHARD                               LC No. 11-014339-NH
A. SCHARP, JR., M.D., and RAYMOND E.
SCHMOKE, M.D.,

              Defendants-Appellees,
and

MUNSON HEALTHCARE               and   MANISTEE
COUNTY,

              Defendants.



Before: GLEICHER, P.J., and K. F. KELLY and SERVITTO, JJ.

PER CURIAM.

        Can an inadequately treated skin infection caused by streptococcus pneumoniae lead to
fatal pneumococcal pneumonia? That is the scientific issue presented in this medical malpractice
lawsuit. Plaintiff’s expert witness, Dr. David Goldstein, testified that under the unusual
circumstances presented in this case, Beverly Garcia’s incompletely treated skin infection
progressed to fatal pneumococcal pneumonia. The circuit court found Dr. Goldstein’s opinion
unreliable under MRE 702 and MCL 600.2955 and excluded it. Because plaintiff lacked
alternative causation evidence, the court granted summary disposition to defendants.

        In reaching its reliability conclusion, the circuit court misunderstood the medical
literature produced by Dr. Goldstein and misconstrued the legal principles underlying MRE 702
and MCL 600.2955. More fundamentally, by weighing the credibility of plaintiff’s causation


                                              -1-
theory against the defense experts’ testimony, the circuit court improperly usurped the role of the
factfinder, thereby abusing its discretion. We reverse.



                                                I.

        Beverly Garcia was admitted to defendant West Shore Medical Center with swelling of
her left ear and redness of the skin on the left side of her face. Her white blood cell count was
elevated, signaling an infection. According to Dr. Richard Scharp, Garcia’s skin condition had
worsened despite outpatient treatment with Cipro, an oral antibiotic. Dr. Scharp diagnosed
erysipelas, the medical term for a bacterial skin infection. Erysipelas is an uncommon disorder.
When it occurs, the offending bacteria most commonly belong to a species called Group A
streptococcus. Streptococcus pneumoniae, a different bacterial strain, accounts for a much
smaller number of erysipelas cases.1

        Streptococcus pneumoniae bacteria normally inhabit the throat and the nose and are the
most common bacterial cause of middle ear infections. Erysipelas due to streptococcus
pneumoniae has been reported in peer-reviewed medical literature as an uncommon variant of
the disease, sometimes associated with chronic middle ear infections, immunosuppression, or
connective tissue disorders. Garcia’s medical records indicate that she had frequent left middle
ear infections and had been diagnosed with Raynaud’s disease (a connective tissue disorder),
rheumatoid arthritis (an autoimmune disease), and was taking Medrol when seen in the
emergency room (Medrol is a steroid which may cause immunosuppression). Defendant
Raymond Schmoke, M.D., who examined Garcia in the emergency room, noted that her
erysipelas was “most likely . . . caused by a streptococcal infection.”

        Defendants concede that streptococcus pneumoniae can cause erysipelas. If untreated or
treated incorrectly, erysipelas can develop into cellulitis, a deeper infection of the skin and
underlying soft tissues. This, too, the defense admits. The defense further acknowledges that
worsening cellulitis can progress to bacteremia, which means the presence of bacteria in the
blood.

        Defendants treated Garcia’s erysipelas with intravenous Kefzol, an antibiotic. The
infection worsened. Dr. Schmoke decided that Garcia’s infection was due to the herpes zoster
virus rather than to bacteria, and stopped the intravenous Kefzol. Instead, Dr. Schmoke
prescribed antiviral therapy. Garcia’s condition improved and Dr. Schmoke discharged her from
the hospital. Defendants’ infectious disease expert, Dr. Michael McIlroy, admitted that herpes
zoster almost always presents with characteristic blisters called vesicles. None of the physicians
who examined Garcia detected any vesicles. Dr. McIlroy agreed that “a very low number” of
patients with herpes zoster present without the hallmark rash. Whether Garcia had erysipelas


1
  The italicized term streptococcus pneumoniae refers to the bacterial species involved in this
case. Streptococcal or streptococcus pneumonia refers to the disease which took Garcia’s life.
                                                -2-
and cellulitis (plaintiff’s view) or herpes zoster (defendants’ claim), the parties agree that hers
was an unusual case.

       Four days after she went home from the hospital, Garcia returned to the emergency room
complaining of nausea, vomiting, dry heaves, and headache. She told the emergency room
physician, “I can’t breathe, I think I’ve got pneumonia.” The emergency physician diagnosed
“nausea” precipitated by the antiviral drugs and sent Garcia home with additional medication.
Within a week, Garcia was admitted to the hospital in septic shock. Blood cultures revealed the
presence of streptococcus pneumoniae, and chest x-rays demonstrated extensive pneumonia.
Garcia rapidly succumbed to multiorgan failure caused by septic shock and pneumonia.

        Plaintiff alleges that defendants incorrectly diagnosed herpes zoster instead of cellulitis or
worsening erysipelas and negligently discontinued Garcia’s antibiotic treatment. As a
consequence, plaintiff asserts, Garcia’s cellulitis progressed to bacteremia and to sepsis (a severe
inflammatory reaction caused by bacteremia), and then to pneumonia. Dr. David Goldstein
served as plaintiff’s primary causation expert. Dr. Goldstein is board certified in internal
medicine and pulmonology. He received most of his training at Harvard Medical School, has
practiced his medical specialties for more than two decades, and teaches internal medicine,
pulmonology, and hospital medicine at Florida State University Medical School. Defendants
have not challenged Dr. Goldstein’s qualifications to offer causation testimony in this case.

        Defendants’ experts asserted at their depositions that an inadequately treated skin
infection could not have caused Garcia’s fatal sepsis and pneumonia, as they believe that
streptococcus pneumonia cannot be acquired through hematogenous spread.2 The defense
experts admitted that streptococcus pneumoniae can cause erysipelas and cellulitis, and that a
patient inadequately treated for a streptococcus pneumoniae skin infection can develop
bacteremia and sepsis. Defendants’ experts took issue with the third and final link in the
causation chain: that streptococcus pneumoniae bacteremia can spread through the bloodstream
and infect the lungs, causing pneumonia. According to Dr. Stanley Sherman, a pulmonologist
retained by the defense, streptococcus pneumoniae are capable of hematogenous travel to the
lungs only in patients with “right-sided endocarditis, where you have bacteria going right into the
distal portions of the lung,” or in patients with septic emboli. Dr. Sherman opined:
“pneumococcal pneumonia does not stem from a skin infection; that doesn’t happen.”
Defendants successfully moved for a Daubert3 hearing.

        Plaintiff redeposed Dr. Goldstein, eliciting in greater detail the scientific basis for his
causation conclusion. Dr. Goldstein explained that although streptococcus pneumoniae bacteria
rarely cause skin infections such as erysipelas, the medical literature confirms “it does occur.”
Garcia was at particular risk for infection caused by this bacterial species because she suffered
from recurrent middle ear infections, Dr. Goldstein explained, which often involve streptococcus

2
  Hematogenous means “disseminated by the circulation or through the blood stream.”
Dorland’s Illustrated Medical Dictionary (25th ed, 1974), p 689.
3
    Daubert v Merrell Dow Pharm, Inc, 509 U.S. 579; 113 S. Ct. 2786; 125 L. Ed. 2d 469 (1993).
                                                 -3-
pneumoniae. Proper treatment of Garcia’s erysipelas, Dr. Goldstein continued, required 10 days
of intravenous antibiotic therapy. Dr. Goldstein maintained that defendants’ decision to
prematurely stop the antibiotics led to a deeper skin infection (cellulitis), and then to bacteremia.
“[B]acteremia with strep pneumonia can seed any organ in the body and can cause pneumonia,”
he opined.

         Dr. Goldstein produced several medical articles supporting that streptococcus
pneumoniae is a known cause of erysipelas and cellulitis, and that patients with erysipelas and
cellulitis can develop bacteremia. As to the final link in the causation chain, that streptococcus
pneumoniae bacteremia can cause fatal pneumonia, Dr. Goldstein primarily relied on three
articles published by Medscape. The first, Pneumococcal Infections, states in relevant part, “S
pneumoniae can cause a wide variety of clinical symptoms, either by direct extension from the
nasopharynx or by invasion and hematogenous spread.” The article identifies “[o]titis media” as
a condition that can develop with “direct extension . . . from the nasopharynx,” and
“[b]acteremia,” “[j]oint and bone infections,” “[c]ardiac infections (endocarditis and
pericarditis)” and “[s]oft tissue infections (eg, cellulitis, myositis, periorbital cellulitis, and
abscess)” as conditions that “may develop with invasion and hematogenous spread of S
pneumoniae[.]” The article further explains, “pneumococci may reach normally sterile areas,
such as the blood, peritoneum, cerebrospinal fluid, or joint fluid, by hematogenous spread after
mucosal invasion.”

        A second Medscape article, Bacterial Pneumonia, instructs that “[b]acteria from the
upper airways or, less commonly, from hematogenous spread, find their way to the lung
parenchyma. Once there, a combination of factors (including virulence of the infecting
organism, status of the local defenses, and overall health of the patient) may lead to bacterial
pneumonia.”4 A third article, Erysipelas in Emergency Medicine Follow-up, lists “pneumonia”
as a possible complication of erysipelas. The articles note that immunocompromised patients are
at heightened risk for the development of bacteremia. At his Daubert deposition, Dr. Goldstein
emphasized that Garcia’s skin infection and its progression to pneumonia were unusual medical
events, but scientifically both plausible and likely given the facts of this case.

       The defense experts reiterated that streptococcus pneumonia cannot be contracted
through bacteremia triggered by a skin infection caused by streptococcus pneumoniae. Dr.
McIlroy, a defense expert, characterized Dr. Goldstein’s theory as “bordering on ludicrous.”
Notably, none of the defense experts produced any medical literature refuting Dr. Goldstein’s
analysis. Instead, the defense experts contended that the Medscape articles cited by Dr.



4
  We must consider the evidence, including inferences, in the light most favorable to plaintiff.
Given that pneumococcal pneumonia is one of the most common causes of bacterial pneumonia,
it logically follows that this article encompasses pneumonias caused by streptococcus
pneumoniae among those that can spread hematogenously. The inference that we have drawn
from the article is entirely reasonable. See Debano-Griffin v Lake County, 493 Mich. 167, 181-
182; 828 NW2d 634 (2013).
                                                -4-
Goldstein were not “reliable” or “peer reviewed,” although the latter claim is manifestly
incorrect.5

        Analyzing the factors listed in MCL 600.2955(1), the circuit court found that plaintiff
failed to demonstrate that Dr. Goldstein’s testimony had “been subjected to scientific testing and
replication,” and made no showing that Dr. Goldstein’s specific opinion had been subjected to
“direct peer review or publication.” The defense experts’ disagreement with Dr. Goldstein, the
court continued, evidenced that the latter’s opinion is not generally accepted in the relevant
medical community. Nor was “the basis” for Dr. Goldstein’s opinion reliable, the court found,
as other experts in his field would not use it to reach the type of opinion Dr. Goldstein proffered.
As to the final factor, MCL 600.2955(g), the court summarized:

               And the last factor is factor (g) Whether the opinion or methodology is
       relied upon by experts outside of the context of litigation. And, of course, there is
       some publication that talks about the occurrence here and that publication is
       general and generic. And as [defense counsel] points out, if you step back you
       can see that there are articles that say that the infection in the blood, the
       circumstances in the blood can cause the pneumonia that’s caused here,
       bacteremia that’s there. However, I can’t find that factor (g) supports admission
       of the testimony.

Having determined that every § 2955 factor it considered weighed against admissibility, the
court granted defendants’ motion to exclude Dr. Goldstein’s testimony. Because plaintiff could
not prove proximate causation without Dr. Goldstein’s assistance, the circuit court granted
summary disposition to defendants pursuant to MCR 2.116(C)(10).

                                                II.

       This Court reviews for an abuse of discretion a circuit court’s evidentiary rulings. People
v Farquharson, 274 Mich. App. 268, 271; 731 NW2d 797 (2007). A circuit court’s interpretation
of the requirements of Rule 702 and MCL 600.2955, however, is subject to de novo review.
Elher v Misra, 308 Mich. App. 276, 288; 863 NW2d 722 (2014). Thus, de novo review is
appropriate when this Court assesses whether the circuit court performed its gatekeeping role in
conformity with the legal principles articulated in Gilbert v DaimlerChrysler Corp, 470 Mich.
749; 685 NW2d 391 (2004), in which our Supreme Court adopted the Daubert framework.

5
  Medscape is an “open access” medical journal, which means that it “provide[s] access to
trusted articles and data at no cost.” The End of Peer Review and Traditional Publishing as We
Know       It,    The     Medscape      Journal     of   Medicine,     November     24,     2008,
 (accessed July 9, 2015).               The
articles cited by Dr. Goldstein identify the physicians who reviewed them. The reviewing
physicians are listed at the end of the articles. For example, the Pneumococcal Infections article
was reviewed by Thomas E. Herchline, M.D., a Professor of Medicine at Wright State
University, Burke A. Cunha, M.D., a Professor of Medicine at the State University of New York
School of Medicine at Stony Brook, and others.
                                                -5-
Elher, 308 Mich. App. at 288. If the circuit court correctly executed its gatekeeping role, its
ultimate decision to admit or exclude scientific evidence is evaluated for an abuse of discretion.
Craig v Oakwood Hosp, 471 Mich. 67, 76; 684 NW2d 296 (2004). When a circuit court excludes
evidence based on an erroneous interpretation or application of law, it necessarily abuses its
discretion. Kidder v Ptacin, 284 Mich. App. 166, 170; 771 NW2d 806 (2009).

       We review de novo a circuit court’s summary disposition ruling, considering the
evidence submitted by the parties in the light most favorable to the non-moving party. Walsh v
Taylor, 263 Mich. App. 618, 621; 689 NW2d 506 (2004).

                                                III.

       MRE 702 governs the admission of expert testimony:

               If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the
       product of reliable principles and methods, and (3) the witness has applied the
       principles and methods reliably to the facts of the case.

The aspects of MRE 702 at issue here are whether Dr. Goldstein’s testimony draws upon
“reliable principles and methods,” and whether he “applied the principles and methods reliably to
the facts of the case.”

        MRE 702 incorporates the admissibility parameters set forth in Daubert. Gilbert, 470
Mich. at 782. Daubert focuses on the reliability of an expert’s methodology, not his or her
conclusions. To assist judges in performing the requisite analysis, the Supreme Court outlined
four factors that might assist judges in gauging reliability: 1) whether the expert’s theory “can be
(and has been) tested”; 2) whether the theory “has been subjected to peer review and
publication”; 3) the theory’s “known or potential rate of error” and the existence of “standards
controlling the technique’s operation”; and 4) the extent to which the methodology or technique
employed by the expert is generally accepted in the scientific community. Daubert, 509 U.S. at
593-594.

        The analysis required under MRE 702 does not hinge on discovering “absolute truth” or
resolving “genuine scientific disputes.” Chapin v A & L Parts, Inc, 274 Mich. App. 122, 127; 732
NW2d 578 (2007). “[I]t would be unreasonable to conclude that the subject of scientific
testimony must be ‘known’ to a certainty; arguably, there are no certainties in science.”
Daubert, 509 U.S. at 590. Rather, the trial court is tasked with filtering out unreliable expert
evidence. “The inquiry is into whether the opinion is rationally derived from a sound
foundation.” Chapin, 274 Mich. App. at 139. “The standard focuses on the scientific validity of
the expert’s methods rather than on the correctness or soundness of the expert’s particular


                                                -6-
proposed testimony.” People v Unger, 278 Mich. App. 210, 217-218; 749 NW2d 272 (2008).
The United States Supreme Court emphasized in Daubert:

                The inquiry envisioned by Rule 702 is . . . a flexible one. Its overarching
       subject is the scientific validity—and thus the evidentiary relevance and
       reliability—of the principles that underlie a proposed submission. The focus, of
       course, must be solely on principles and methodology, not on the conclusions that
       they generate. [Daubert, 509 U.S. at 594-595.]

       In Kumho Tire Co, Ltd v Carmichael, 526 U.S. 137, 152; 119 S. Ct. 1167; 143 L. Ed. 2d 238
(1999), the United States Supreme Court revisited Daubert and clarified its teachings. One
question presented in Kumho was whether a trial court evaluating proposed engineering expert
testimony “may consider several more specific factors that Daubert said might ‘bear on’ a
judge’s gatekeeping determination.” Id. at 149 (emphasis in original). The listed factors
included:

               — Whether a “theory or technique . . . can be (and has been) tested”;

               — Whether it “has been subjected to peer review and publication”;

               — Whether, in respect to a particular technique, there is a high “known or
                 potential rate of error” and whether there are “standards controlling the
                 technique’s operation”; and

               — Whether the theory or technique enjoys “general acceptance” within a
                 “relevant scientific community.” [Id. at 149-150 (alteration in
                 original, citation omitted).]

The Supreme Court resolved the inquiry in the following manner: “Emphasizing the word ‘may’
in the question, we answer that question yes.” Id. at 150.

        The Court accented that the inquiry under Rule 702 is “ ‘a flexible one’ ” in which the
factors cited “do not constitute a ‘definitive checklist or test.’ ” Id. (emphasis in original, citation
omitted). Using language especially relevant to the case before us, the Supreme Court
continued: “And Daubert adds that the gatekeeping inquiry must be ‘tied to the facts’ of a
particular case.” Id. This means that the Daubert factors “may or may not be pertinent in
assessing reliability, depending on the nature of the issue, the expert’s particular expertise, and
the subject of the testimony.” Id. The Court stressed that the applicability of the Daubert factors
necessarily varies case by case, expert by expert. “Too much depends upon the particular
circumstances of the particular case at issue” to impose hard and fast rules. Id. Thus, when
screening scientific evidence under MRE 702, a court must determine which factors reasonably
measure reliability within a case-specific factual context.

        Along with its MRE 702 gatekeeping duties, a trial court must also consider the factors
listed in MCL 600.2955(1). Clerc v Chippewa Co War Mem Hosp, 477 Mich. 1067, 1068; 729

                                                  -7-
NW2d 221 (2007). The Legislature dictated that the following factors inform a trial court’s
analysis under MRE 702:

               (1)     In an action for the death of a person or for injury to a person or
      property, a scientific opinion rendered by an otherwise qualified expert is not
      admissible unless the court determines that the opinion is reliable and will assist
      the trier of fact. In making that determination, the court shall examine the opinion
      and the basis for the opinion, which basis includes the facts, technique,
      methodology, and reasoning relied on by the expert, and shall consider all of the
      following factors:

              (a)    Whether the opinion and its basis have been subjected to scientific
      testing and replication.

             (b)    Whether the opinion and its basis have been subjected to peer
      review publication.

             (c)    The existence and maintenance of generally accepted standards
      governing the application and interpretation of a methodology or technique and
      whether the opinion and its basis are consistent with those standards.

             (d)     The known or potential error rate of the opinion and its basis.

              (e)    The degree to which the opinion and its basis are generally
      accepted within the relevant expert community. As used in this subdivision,
      “relevant expert community” means individuals who are knowledgeable in the
      field of study and are gainfully employed applying that knowledge on the free
      market.

              (f)   Whether the basis for the opinion is reliable and whether experts in
      that field would rely on the same basis to reach the type of opinion being
      proffered.

             (g)      Whether the opinion or methodology is relied upon by experts
      outside of the context of litigation.

             (2)     A novel methodology or form of scientific evidence may be
      admitted into evidence only if its proponent establishes that it has achieved
      general scientific acceptance among impartial and disinterested experts in the
      field.




                                              -8-
              (3)     In an action alleging medical malpractice, the provisions of this
       section are in addition to, and do not otherwise affect, the criteria for expert
       testimony provided in [MCL 600.2169]. [MCL 600.2955.][6]

Four of the seven factors identified in MCL 600.2955 [subparts (a)-(d)] derive directly from
Daubert, 509 U.S. at 593-594, and overlap with MRE 702. This Court has held that each of the
statutory factors need not favor the proposed expert’s opinion. Chapin, 274 Mich. App. at 137
(opinion by DAVIS, J.). It suffices that “the opinion is rationally derived from a sound
foundation.” Id. at 139. A similar approach governs the application of FRE 703: “Daubert . . .
made clear that its list of factors was meant to be helpful, not definitive. Indeed, those factors do
not all necessarily apply even in every instance in which the reliability of scientific testimony is
challenged.” Kumho, 526 U.S. at 151.

       We turn to the factors discussed by the court.

                                                 A.

        MCL 600.2955(1)(a) asks whether an expert’s “opinion and its basis have been subjected
to scientific testing and replication.” The circuit court found Dr. Goldstein’s testimony deficient
because the conclusions Dr. Goldstein expressed in this case have never undergone scientific
testing. We are unsure how Dr. Goldstein’s case-specific causation theory could ever be
“subjected to scientific testing and replication.” No reputable physician or scientist we can
imagine would infect a patient’s skin with streptococcus pneumoniae, fail to treat the resulting
erysipelas or cellulitis, and watch to see what happened next. Nor can we envision a study that
would allow untreated erysipelas to progress even to cellulitis. Given the rarity of the conditions
at issue, “replication” of the case facts is at best impractical, and at worst dangerous. This factor
was irrelevant and should not have informed the circuit court’s judgment.

                                                 B.

        The circuit court next relied on MCL 600.2955(1)(b), which addresses whether an
“opinion and its basis have been subjected to peer review publication.” In its bench ruling, the
court rejected that plaintiff had met this guidepost, reasoning: “Certainly the individual steps that
have taken place throughout the progression of the plaintiff’s theory have been subjected to that,
but no direct peer review or publication with respect to the causation that is attempted to be
linked here.”



6
  According to the statute’s plain terms, the trial court’s task is to “consider” the factors in
assessing reliability. To “consider” means to “1. to look at carefully; examine 2. to think about
in order to understand or decide; ponder [to consider a problem] 3. to keep in mind; take into
account . . . .” Webster’s New World Dictionary of the American Language (2d College Ed), p
303. The language of § 2955 supports that the listed factors are adjuncts to the gatekeeping
process, and not a definitive checklist that must be tallied.

                                                -9-
        We confess some confusion regarding the circuit court’s meaning. By using the term
“direct peer review” was the circuit court’s focus on whether Dr. Goldstein’s specific opinion in
this case was subjected to peer review? Or did the court intend to convey that in general, Dr.
Goldstein’s causation theory lacked peer review support? Either way, the court erred.

        That Dr. Goldstein failed to publish an article setting forth the particular causation theory
propounded here is hardly surprising. Garcia’s skin infection and its consequences are unlikely
to be of interest to the medical community, given the rarity (one hopes) of inadequately treated
erysipelas. Nor is it even remotely likely such a case report would have been published and peer
reviewed before Dr. Goldstein gave his deposition testimony. See Daubert v Merrell Dow
Pharm, Inc, 43 F3d 1311, 1318 n 9 (CA 9, 1995) (Daubert II) (“There may well be good reasons
why a scientific study has not been published. For example, it may be too recent or of
insufficiently broad interest.”). Furthermore, anecdotal case reports do not suffice to prove cause
and effect. See McClain v Metabolife Int’l, Inc, 401 F3d 1233, 1253-1254 (CA 11, 2005); Jones
v United States, 933 F Supp 894, 899 (ND CA, 1996).

        In cases involving whether exposure to a marketplace drug or an environmental chemical
caused injury, peer-reviewed studies testing causation theories may separate the scientifically-
reliable wheat from the statistically-unproven chaff. Here, we deal with an issue more closely
akin to pure science than to epidemiologically-proven relationships. Accordingly, as applied in
this case, factor (b) contemplates whether peer-reviewed medical literature generally
corroborates the scientific principles and methods advanced by an expert. And this record
substantiates that it does.

        The inquiry mandated by § 2955(1)(b) assists a court in assessing reliability by requiring
an examination of whether the proponent of a causation theory can cite “objective, verifiable
evidence that the testimony is based on ‘scientifically valid principles.’” Daubert II, 43 F3d at
1317-1318. “One means of showing this is by proof that the research and analysis supporting the
proffered conclusions have been subjected to normal scientific scrutiny through peer review and
publication.” Id. In Edry v Adelman, 486 Mich. 634, 641; 786 NW2d 567 (2010), our Supreme
Court observed that “peer-reviewed, published literature is not always a necessary or sufficient
method of meeting the requirements of MRE 702[.]” In that case, “the lack of any supporting
literature, combined with the lack of any other form of support” for the expert’s opinion rendered
it unreliable and inadmissible. Id. Notably, in Edry, the challenged expert’s opinion “was
contradicted by both the defendant’s oncology expert and the published literature on the subject
that was admitted into evidence[.]” Id at 640. “Moreover,” the Supreme Court continued, “no
literature was admitted into evidence that supported [the challenged expert’s] testimony.” Id.

        It bears emphasis that this case involves a highly unusual constellation of facts. Bacterial
skin infections are not rare, but skin infections so advanced that they require hospital admission
for intravenous therapy are decidedly uncommon. Streptococcus pneumoniae skin infections
that develop into bacteremia are even more unusual, as most skin infections successfully resolve
with antibiotic therapy. Thus, the universe of patients akin to Garcia is small indeed, and it is
hardly surprising that Dr. Goldstein could cite no studies discussing or describing identical

                                                -10-
patients. Rather, the salient question is whether the medical literature supports that the
methodology Dr. Goldstein employed in reaching his opinion is scientifically sound.

        Dr. Goldstein pointed to three articles published in a widely-read medical resource
(Medscape) substantiating that when streptococcus pneumoniae bacteria enter the bloodstream,
infection may result in the joints and bones, the heart, and the lungs. Hematogenous spread of
streptococci pneumoniae, one article pointed out directly, can cause pneumonia, albeit rarely.
See Kamangar, Bacterial Pneumonia, Medscape Reference: Drugs, Diseases & Procedures,
October 12, 2012, p 1 (“Bacteria from the upper airways or, less commonly, from hematogenous
spread, find their way to the lung parenchyma. Once there, a combination of factors . . . may
lead to bacterial pneumonia.”). Practicing physicians authored the Medscape articles, and other
practicing physicians reviewed and edited them.7 The articles demonstrated that Dr. Goldstein’s
theory rested on an accepted scientific foundation; in other words, he did not simply fabricate a
causal link between pneumococcal bacteremia in the bloodstream and lung infection. The
literature he cited supports that it happens, although rarely.

       Rather than viewing this literature and the inferences reasonably drawn from it in the
light most favorable to plaintiff, the circuit court gave credence to the defendants’ experts’
opinion that pneumonia caused by streptococcus pneumoniae bacteremia cannot occur, except in
two circumstances not pertinent here. This was error not only because the literature says
otherwise, but also because in rejecting Dr. Goldstein’s opinion the circuit court weighed the
experts’ credibility rather than objectively analyzing the science they presented. The court
discounted Dr. Goldstein’s view based on the defense experts’ testimony that Dr. Goldstein was
wrong, rather than on an independent examination of the evidence plaintiff presented. Doing so
contravened MRE 702 and MCR 2.116(C)(10).

        The defense experts, primarily Dr. Sherman, opined that lung infection due to
streptococcus pneumonia can occur through hematogenous spread only by way of septic emboli
and right-sided endocarditis. Dr. Sherman produced no literature to support this ipse dixit
pronouncement. Nor did Dr. Sherman offer any reasoned explanation as to how or why septic
emboli or right-sided endocarditis involving streptococcus pneumoniae can cause pneumonia,
but hematogenous spread cannot. Defendants insist that because plaintiff bears the burden of
demonstrating that Dr. Goldstein’s theory is reliable, defendants were under no obligation to
produce any literature contradicting Dr. Goldstein. As a general proposition, we agree that the
proponent of scientific evidence shoulders the burden of proving its reliability. However,

7
  Defendants assert that the medical literature produced by Dr. Goldstein “is not peer-reviewed
and fails to provide an evidence-basis for the statements made.” This statement is incorrect, as
the Medscape articles that we have cited specifically state the names of the reviewers, and
include citations to other articles. Dr. Kamangar, who authored the article referencing
hematogenous spread in bacterial pneumonia, is an associate professor of pulmonary medicine at
the University of California, Los Angeles. Dr. Zab Mosenifar, director of pulmonary and critical
care medicine at the Cedars Sinai Medical Center, University of California, Los Angeles, served
as the primary editor of the article. Other named physicians also reviewed it.
                                              -11-
       where one party alleges that an expert’s conclusions do not follow from a given
       data set, the responsibility ultimately falls on that challenging party to inform (via
       the record) those of us who are not experts on the subject with an understanding
       of precisely how and why the expert’s conclusions fail to follow from the data set.
       Any failure by the challenging party to satisfy this responsibility is at that party’s
       peril. [Goebel v Denver & Rio Grande Western R Co, 346 F3d 987, 990 (CA 10,
       2003).]

See also King v Burlington Northern Santa Fe Ry, 277 Neb 203, 232-233; 762 NW2d 24 (2009).

       Here, Dr. Goldstein put forth a causation theory and supported it with medical literature.
Defendants claimed that the literature failed to support the proposition, and propounded a
contradictory scientific proposition: that hematogenous spread of streptococcus pneumonia can
never cause pneumonia except in two well-defined, irrelvant circumstances.                 Having
affirmatively injected this scientific claim, defendants bore the burden of proving it. The circuit
court adopted Dr. Sherman’s view of the science despite that the only evidence supporting it was
Dr. Sherman’s say-so. The court exacerbated this error by rejecting the Medscape articles, based
again on the defense experts’ authority.8

        Moreover, peer-reviewed medical literature conclusively establishing a causal
relationship has never been required by any court applying Daubert. Such a rule flies in the face
of Daubert’s theme that the admissibility of scientific evidence depends on “good grounds”
rather than certainty. Here, peer-reviewed literature supplied “good grounds” for Dr. Goldstein’s
causation opinion in this medically unusual case.

                                                C.

        The circuit court further faulted Dr. Goldstein’s testimony by finding it deficient under §
2955(1)(e), “[t]he degree to which the opinion and its basis are generally accepted in the relevant
expert community.” The court determined that the defense experts’ strenuous rejection of the
notion that hematogenously spread streptococcus pneumoniae verified that Dr. Goldstein’s
opinion is not generally accepted or reliable. But unlike the Medscape articles, the retained
defense experts were far from neutral, objective resources. Indeed, Dr. Sherman testified that
15% of his income derives from serving as an expert witness in “legal matters,” 90% of the time
for the defense. Permitting a retained expert like Dr. Sherman to vouch for the beliefs of the
“relevant expert community” is inconsistent with Daubert and MRE 702.

8
  At his deposition, Dr. Sherman referred to Medscape as “a low quality medical publication.” In
response to plaintiff’s argument that the defense had failed to present articles rebutting Dr.
Goldstein’s theory, Dr. Sherman claimed that “nobody” would publish an article stating that
“pneumococcal bacteremia does not lead to pneumonia.” Perhaps Dr. Sherman is correct. But
these assertions are not facts—they are opinions. Gatekeeping under MRE 702 does not involve
cherry-picking which of several conflicting expert opinions to believe and which to discredit.
Dr. Sherman’s arguments about the articles are for the jury to evaluate, along with the rest of the
evidence supporting or contradicting Dr. Goldstein’s theory.
                                               -12-
        The court was tasked with the responsibility of sorting out whether the data,
methodology, and literature advanced by Dr. Goldstein supported the conclusion Dr. Goldstein
reached. This inquiry required a focus on the case facts, the literature on which Dr. Goldstein
relied, and the method Dr. Goldstein used to apply the scientific information in the literature to
the facts. Here, however, the court focused on the experts’ ultimate proximate cause conclusions
and selected the conclusion it believed rang truer, thereby conflating reliability with
persuasiveness.

        Where competing “experts’ opinions are supported by evidence and sound scientific
reasoning, the question of who is right is a question for the jury.” Milward v Acuity Specialty
Prods Group, Inc, 639 F3d 11, 23 (CA 1, 2011). “A factual dispute is best settled by a battle of
the experts before the fact finder, not by judicial fiat. Where two credible experts disagree, it is
the job of the fact finder, not the trial court, to determine which source is more credible and
reliable.” City of Pomona v SQM North America Corp, 750 F3d 1036, 1049 (CA 9, 2014).
Here, published medical literature supports Dr. Goldstein’s causation theory. Even if the
intellectual provenance of Dr. Goldstein’s testimony is doubtful, as Dr. Sherman insists, the
adversary system is designed to resolve such debates through rigorous cross-examination, the
introduction of countervailing evidence, and a jury instruction that plaintiff bears the burden of
proof. That the defense experts vigorously disagreed with the Medscape authors and Dr.
Goldstein simply did not render Dr. Goldstein’s opinion unreliable.

       Moreover, the “general acceptance” factor incorporated in § 2955(1)(e) generally relates
to novel (new) scientific theories and therefore lacks relevance here.9 The “general acceptance”

9
  That Dr. Goldstein’s theory is not novel is demonstrated by the following excerpt from an
Indiana case decided in 1919:

       On this phase of the case the uncontradicted testimony of the attending physician
       is that on April 8, 1918, the wound resulting from Buanno’s injury had not fully
       healed, there being at that time an open sore on the arm about an inch square,
       which became infected with erysipelas, causing the arm to become swollen to
       twice its normal size, and that this infection spread “over his neck to the side of
       his face, and finally developed into streptoccocal pneumonia.” The attending
       physician also testified that:

              “There was no mistake in the diagnosis of the infection on the arm. It was
       erysipelas. There could be no such infection without some exterior brasure of the
       skin. There would have to be some point of entry. In my opinion the primary
       cause of this infection was the unhealed portion of his injury. It is rather common
       for pneumonia to follow such infection.”

              It is our opinion that the evidence fully sustains the finding that Pasqualle
       Buanno died as a result of the injury he received . . . . [Ft Wayne Rolling Mill
       Corp v Buanno, 69 Ind App 464, 465-466; 122 N.E. 362 (1919).]

                                               -13-
test for admissibility was announced in Frye v United States, 293 F 1013 (DC Cir, 1923). Frye
involved evidence derived from a “crude precursor to the polygraph machine.” Daubert, 509 U.S.
at 585. The Supreme Court identified the following “famous (perhaps infamous) passage” as
encapsulating the Frye rule:

       “Just when a scientific principle or discovery crosses the line between the
       experimental and demonstrable stage is difficult to define. Somewhere in this
       twilight zone the evidential force of the principle must be recognized, and while
       courts will go a long way in admitting expert testimony deduced from a well-
       recognized scientific principle or discovery, the thing from which the deduction is
       made must be sufficiently established to have gained general acceptance in the
       particular field in which it belongs.” [Id. at 585-586, quoting Frye, 293 F at 1014
       (emphasis in original).]

       FRE 702 superseded the Frye test. In Daubert, the Supreme Court reasoned that Frye
could not be reconciled with the letter or the spirit of the federal rules of evidence:

       [A] rigid “general acceptance” requirement would be at odds with the “liberal
       thrust” of the Federal Rules and their “general approach of relaxing the traditional
       barriers to ‘opinion’ testimony.” Given the Rules’ permissive backdrop and their
       inclusion of a specific rule on expert testimony that does not mention “general
       acceptance,” the assertion that the Rules somehow assimilated Frye is
       unconvincing. Frye made “general acceptance” the exclusive test for admitting
       scientific testimony. That austere standard, absent from, and incompatible with,
       the Federal Rules of Evidence, should not be applied in federal trials. [Daubert,
509 U.S. at 588-589 (citations omitted).]

No objective, verifiable evidence presented to the circuit court addressed whether Dr.
Goldstein’s views lack “general acceptance.” Accordingly, the “general acceptance” factor is
not pertinent here, and the circuit court erred by relying on it to exclude Dr. Goldstein’s
testimony.

                                                D.

        Lastly we consider the circuit court’s determination that despite the “general and generic”
statements in the Medscape publications supporting Dr. Goldstein’s methodology, “I can’t find
that factor (g) supports admission of the testimony.” Factor (g) concerns whether “the opinion or
methodology is relied upon by experts outside of the context of litigation.”

        The circuit court offered no meaningful explanation for its determination that factor (g)
cuts against the admission of Dr. Goldstein’s testimony, particularly in light of its directly
contrary conclusion that “there are articles that say the infection in the blood, the circumstances
in the blood can cause the pneumonia that’s caused here, bacteremia that’s there.” Medscape is a
publication designed to be read by doctors, not lawyers. The Medscape articles demonstrate that
Dr. Goldstein’s deductive methodology flows from accepted medical principles that bear no

                                               -14-
relationship to lawsuits. Simply put, the articles support that an infection caused by
streptococcus pneumoniae can spread hematogenously to the lungs. By relying on this factor to
exclude Dr. Goldstein’s testimony, the circuit court erred.10

                                               IV.

        Daubert and its progeny instruct that an inquiry into methodology does not encompass a
determination of which expert’s view seems more convincing. Nor does any case law mandate
as a precondition of admissibility an expert possess first-hand experience with precisely the same
medical condition at issue in the case. Rather, the gatekeeping obligation envisions an inquiry
into the soundness of an expert’s underlying methodology. If the thrust of the expert’s reasoning
finds purchase in the medical literature, or if the expert has reasonably extrapolated from an
established scientific foundation, his or her testimony should be admitted for a jury’s
consideration.

         Determining whether evidence is truly scientific is not simple. As Judge Alex Kozinski,
who authored Daubert II, put it: “Federal judges ruling on the admissibility of expert scientific
testimony face a far more complex and daunting task in a post-Daubert world than before.”
Daubert II, 43 F3d at 1315. MCL 600.2955 provides circuit courts with helpful guideposts in
making this determination. Here, application of the guideposts supports rather than prohibits the
admission of Dr. Goldstein’s testimony. We emphasize that neither MRE 702 nor MCL
600.2955 require the party proffering expert testimony to “carry the burden of proving to the
judge that the expert’s assessment of the situation is correct.” Ruiz-Troche v Pepsi Cola of
Puerto Rico Bottling Co, 161 F3d 77, 85 (CA 1, 1998). The touchstone is reliability, not
ultimate accuracy or believability.

        In contrast with the defense experts’ testimony, Dr. Goldstein’s conclusions constituted
neither purely subjective beliefs nor unsupported scientific allegation. The articles he cited
demonstrate that the science he relies on does not qualify as “junk.” Accordingly, a jury rather
than the circuit court should determine whether Dr. Goldstein’s opinions are more persuasive
than those of the competing experts.

        We reverse and remand for further proceedings consistent with this opinion. We do not
retain jurisdiction.


10
   The circuit court erred in determining that MCL 600.2955(1)(f) weighed against admission.
This factor calls for an examination of “[w]hether the basis for the opinion is reliable and
whether experts in that field would rely on the same basis to reach the type of opinion being
proferred.” The statutory factors involve substantial overlap. We have determined that the peer-
reviewed materials upon which Dr. Goldstein relied adequately support that “the basis for [his]
opinion [was] reliable” and that other “experts in the field would rely on the same basis to reach
the type of opinion being proffered.” Moreover, the circuit court’s brief assertion “that the
plaintiff has failed in that respect as well” was too cursory to permit appellate review of its
reasoning.
                                              -15-
       /s/ Elizabeth L. Gleicher
       /s/ Kirsten Frank Kelly
       /s/ Deborah A. Servitto




-16-